Lundberg Stratton, J.,
dissenting. I disagree with the majority’s interpretation of the facts and case law cited to justify Weiker’s entitlement to underinsured motorist (“UIM”) coverage in this case. Weiker’s wrongful death claim arose under R.C. 2125.01. That law provides that the claim must be brought in the name of a personal representative on behalf of all those covered by the *188statute. April S. Pettit, Weiker’s niece, who was appointed the administrator of Weiker’s brother’s estate, successfully prosecuted a wrongful death action. Weiker did not challenge the wrongful death settlement or its approval by the probate court although she would have statutorily been entitled to claim a portion of the proceeds as next of kin under R.C. 2125.02(A)(1).
Instead, two years after the settlement, Weiker first notified Motorists Mutual Insurance Company of the loss and made a claim under her policy for UIM benefits. Weiker was required under her policy to promptly notify Motorists of a loss, and also to promptly notify Motorists of any tentative settlement with the tortfeasor so that Motorists would have an opportunity to protect its subrogation rights. This court has long recognized that a subrogation clause is a valid and enforceable precondition to the duty to provide underinsured motorist coverage. McDonald v. Republic-Franklin Ins. Co. (1989), 45 Ohio St.3d 27, 543 N.E.2d 456; Bogan v. Progressive Cas. Ins. Co. (1988), 36 Ohio St.3d 22, 521 N.E.2d 447, paragraph four of the syllabus.
The facts are undisputed that Weiker knew that she had incurred a loss with the death of her brother. Weiker lived with her mother and talked with Pettit, the personal representative, on a regular basis. Weiker admits that she was aware of the probate proceeding, and that her mother and her brother’s children had pending claims related to her brother’s death. She also admits that it occurred to her that she may have a claim for damages but she chose not to contact any attorney to inquire about it because she did not want to incur the costs of retaining an attorney. In her deposition, Weiker testified:
“A. [M]y mother said that she had mentioned it [a possible claim] to [the attorney for the estate] * * * and when he told her that — the way she understood it we didn’t have a claim, so I thought why go to the expense, you know, if I don’t have a claim. I mean a lawyer should know. If I’d have got the other reaction, sure, I would have went and gotten an attorney and done something but, you know, there was nothing there for me to go see the attorney because the way I took it I didn’t have a claim.
“Q. All right. Then if I’m hearing you correctly now, the situation is that while it may have occurred to you, you said to yourself there is really no point?
“A. Right.”
Weiker had a duty to investigate whether she had a claim under the wrongful death statute. Ignorance of the law is no justification for sitting upon one’s legal rights. Lack of knowledge of a claim is not a legal defense for failure to timely file a claim. Had Weiker simply read the wrongful death statute or inquired of an attorney, when she was already aware that others in her family had asserted claims, she would have discovered her rights.
*189Weiker also had duties under the policy — -just as the insurer had duties — that must be fulfilled for the policy to be enforced and coverage provided. She had the responsibility to timely notify Motorists in order to make a claim under her policy for UIM benefits. Coverage is not an absolute right merely because Weiker paid her premiums; she must also fulfill her obligations under the contract. Here, she simply elected to take no action to file a claim or even to investigate her own legal rights.
An insurer cannot be expected to know or to discover when an insured suffers a loss. It is the insured’s duty to notify his or her insurer, and Weiker did not. When Motorists was notified of the loss, the wrongful death action had long been settled. Motorists had no opportunity to protect its subrogation rights. “[A] right of subrogation, the protection of which is a precondition to underinsured motorist coverage, is a full and present right in and of itself wholly independent of whether a later judgment obtained by use of such right will be reduced to collection from the tortfeasor. Such right constitutes a ‘real and existing’ right at any time the injured insured is in a position to release a liable party from its liability.” Bogan, 36 Ohio St.3d at 31, 521 N.E.2d at 455.
An insured who destroys his or her insurer’s subrogation rights without the insurer’s knowledge does so at his or her own peril. McDonald, 45 Ohio St.3d at 31, 543 N.E.2d at 460. It is immaterial that the probate court may not have awarded Weiker any of the proceeds from the wrongful death settlement, since she was not in the class of persons presumed to have suffered damages by reason of the wrongful death. R.C. 2125.02(A)(1).
The majority concludes that because Weiker was not a part of the wrongful death settlement, the settlement agreement was not between Weiker and the tortfeasor’s insurer; therefore, Weiker’s failure to notify Motorists of the settlement did not violate policy provisions. However, Weiker’s opportunity to assert a wrongful death claim was exclusively through the personal representative of the decedent. Only the personal representative of the decedent may present the wrongful death claim on behalf of all beneficiaries. Burwell v. Maynard (1970), 21 Ohio St.2d 108, 50 O.O.2d 268, 255 N.E.2d 628; Kyes v. Pennsylvania Rd. Co. (1952), 158 Ohio St. 362, 49 O.O. 239, 109 N.E.2d 503; Sabol v. Pekoc (1947), 148 Ohio St. 545, 36 O.O. 182, 76 N.E.2d 84.
The majority’s extremely narrow reading of the policy language is illogical. By virtue of R.C. 2125.02(C), the only named person in any wrongful death settlement agreement will be the decedent’s personal representative. Unless the insured is designated as the personal representative for purposes of a wrongful death action, the settlement agreement will never be in the name of the insured. The personal representative must be the nominal party. Consequently, according to the majority’s analysis, even an insured who is a party to a wrongful death *190settlement may also apply for UIM benefits unless that insured was named the personal representative in the wrongful death action. This conclusion is contrary to the policy terms and may allow a double recovery by an insured. It also renders meaningless the insurer’s right to subrogation.
Weiker sat on her rights. She did not satisfy the preconditions necessary to obtain UIM coverage under her insurance policy. Weiker had sufficient knowledge about the probate proceeding to cause her to inquire about her rights and, at a minimum, put Motorists on notice of the loss. If Weiker had exercised her rights against the tortfeasor through the decedent’s personal representative, whether or not the probate court would have approved a distribution to her, Weiker would have fulfilled her obligations to Motorists to protect its subrogation rights against the tortfeasor. Had Motorists denied coverage at that time, Weiker still would have satisfied her duties under the policy and her position today would be different.
Motorists should not be required to provide coverage when Weiker’s failure to meet policy requirements prejudiced • Motorists’ subrogation rights. For these reasons, I respectfully dissent and would affirm the judgment of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.